Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000003
                                                         21-JAN-2015
                                                         10:13 AM



                          SCPW-15-0000003

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               CORDIALLY RAMOS-NEWTON, Petitioner,

                                 vs.

     THE HONORABLE BERT I. AYABE, JUDGE OF THE CIRCUIT COURT
             OF THE FIRST CIRCUIT, Respondent Judge,

                                and

U.S. BANK, NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE TO BANK OF
 AMERICA, N.A., AS SUCCESSOR BY MERGER TO LASALLE BANK, N.A. AS
 TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE MLMI TRUST, MORTGAGE
LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-HE6, and ASSOCIATION
       OF APARTMENT OWNERS OF HARBOR VISTA, Respondents.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 13-1-1765-06)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Cordially Ramos-

Newton’s petition for a writ of mandamus, filed on January 5,

2015, the documents attached thereto and submitted in support

thereof, and the record, it appears that Petitioner has filed an

appeal from the foreclosure decree and the foreclosure judgment

in CAAP-14-0001354 and that the foreclosure action remains
pending in the circuit court.   Petitioner may seek relief in

appeal or in the circuit court.   Petitioner, therefore, is not

entitled to the requested writ of mandamus.   See Kema v. Gaddis,

91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus

is an extraordinary remedy that will not issue unless the

petitioner demonstrates a clear and indisputable right to relief

and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action); Honolulu Advertiser, Inc.

v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of

mandamus is not intended to supersede the legal discretionary

authority of the trial courts, cure a mere legal error, or serve

as a legal remedy in lieu of normal appellate procedure).

Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied without prejudice to Petitioner seeking

relief, as appropriate, in the appeal or the circuit court.

          DATED: Honolulu, Hawai#i, January 21, 2015.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2